Citation Nr: 0706626	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for partial quadriparesis of the upper 
extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1948 to June 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Detroit, 
Michigan.  The veteran presented testimony before the Board 
in September 2005; a transcript of that hearing was produced 
and has been included in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that as a result of surgery that was 
performed at a VA facility in November 2002, he now suffers 
from partial quadriparesis.  He has submitted a claim for 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  Per the 
provisions 38 U.S.C.A. § 1151, where a veteran has suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court's decision in 
Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no 
showing of negligence is necessary for recovery under section 
1151.  However, in a precedent opinion, the VA Office of the 
General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.

The appellant filed his claim in July 2003.  Thus, the 
provisions of 38 U.S.C.A. § 1151 applicable to claims filed 
after October 1, 1997 apply.  A claimant must show fault or 
negligence in medical treatment.  Specifically, the veteran 
must show that he suffered from an additional disability, 
which was caused by VA hospital care, medical or surgical 
treatment or examination; and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, the 
veteran must show that he suffered from additional disability 
which was caused by VA hospital care, medical or surgical 
treatment or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.

The veteran alleges that because of surgical treatment he 
received at the Ann Arbor, Michigan, VA Medical Center, he is 
entitled to compensation under 38 U.S.C.A. § 1151 for 
disabilities of the upper extremities.  The Board finds that 
a remand with regard to this claim is required because the VA 
has a duty to provide a VA medical examination or obtain a 
medical opinion when necessary for an adequate determination.  
Specifically, the VA must obtain a recent VA examination that 
chronicles the history of any disability of the upper 
extremities, i.e., partial quadriparesis, from which the 
veteran may now suffer.  Said examination is also necessary 
for the purpose of determining what disability or 
disabilities of the upper extremities the veteran now 
experiences.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the fulfillment of the statutory 
duty to assist includes providing an additional VA 
examination by a specialist when recommended and conducting a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide an answer to the 
veteran's contentions with respect to the 38 U.S.C.A. § 1151 
claim.  Specifically, the VA has a responsibility to obtain a 
medical opinion as to the etiology (versus a diagnosis 
coupled with an observation) of the claimed paralysis 
disorder.  The examiner must determine whether the veteran 
now suffers from the claimed disability, and if he does, 
whether the diagnosed disabilities are related to the 
treatment he received while a patient of the VA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005), 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim for compensation pursuant to 38 
U.S.C.A. § 1151.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2005 to the present) received 
for partial quadriparesis, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
treatment records, either private or VA, 
are not successful, the RO should inform 
the veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  Thereafter, the RO must schedule the 
veteran for an examination by an 
appropriate specialist, who has not 
previously been involved in the veteran's 
care, for an opinion as to the nature and 
extent of any "additional disability" 
attributable to surgery that was 
performed in November 2002.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.

The specialist is requested to review all 
pertinent government and private medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer 
opinions as to:  the nature of any upper 
extremity disorders prior to the November 
2002 surgery and whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran suffered 
any additional disability as a result of 
VA medical treatment/surgery.  If the 
examiner determines that VA 
treatment/surgery caused an additional 
disability, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
and whether there was fault on VA's part.  

The regulations require a showing not 
only that the VA treatment in question 
resulted in additional disability but 
also that the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  Additional disability may 
be viewed as occurring "as a result of" 
the VA treatment only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.  

The examiner should specifically comment 
on the progress note of November 13, 
2002, which states 
". . . the most plausible causes of this 
new Sx are effects of anaesthesia or 
conversion d/o."  The examiner should 
additionally provide comments as to 
whether any found disability of the upper 
extremities is a residual of post-polio 
syndrome and/or Guillain-Barre syndrome.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant, and he should 
be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is contacted by the RO.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying medical evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


